         Case 1:21-cv-04767-PGG-SN Document 7 Filed 06/17/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UMAR ALLI,

                                 Plaintiff,

                         -against-

    CITY OF NEW YORK; RUIZ, Custody Management
    Officer; ALLYIENE, Custody Management Officer;
    KENNETH STOOKES, Chief; JENNINGS, Chief;
    CARTER, Security Deputy of GRVC; JOHN DOE,                   ORDER OF SERVICE
    Security Captain of GRVC; EDMOUNDS,
    Correctional Officer; HARRIS, Deputy Warden;                    21 Civ. 4767 (PGG)
    JOHN DOES 1-7, Security Team of GRVC; JOHN
    DOES, Captains and Deputies Who Toured Housing
    Area 7A and 9B From April 15, 2021 Until May 1,
    2021; JOHN DOE OFFICERS OF PROBE TEAM
    ON APRIL 15, 2021 AT 8:30; D. BROWN,
    Correctional Officer (#1689); JOHN DOE MEDICAL
    DOCTORS OF APRIL 15, 2021, MAY 1, 2021, AND
    APRIL 23, 2021; RENEE, Warden,

                                 Defendants.

PAUL G. GARDEPHE, United States District Judge:

                Plaintiff, currently incarcerated at the North Infirmary Command, brings this pro

se action under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. On

June 1, 2021, Plaintiff was granted leave to proceed in forma pauperis.1 (See Dkt. No. 4)

                                     LEGAL STANDARDS

                The Prison Litigation Reform Act requires that federal courts screen complaints

brought by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). A court must dismiss a prisoner’s in forma




1
 Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
          Case 1:21-cv-04767-PGG-SN Document 7 Filed 06/17/21 Page 2 of 5




pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). While the law authorizes dismissal on any of these grounds, district

courts “remain obligated to construe a pro se complaint liberally.” Harris v. Mills, 572 F.3d 66,

72 (2d Cir. 2009). Thus, pro se complaints should be read with “special solicitude” and should

be interpreted to raise the “strongest [claims] that they suggest.” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (citations omitted).

                                           DISCUSSION

A.        Claims Arising at Manhattan Detention Complex

                Plaintiff asserts claims relating to alleged abuse while detained at the George R.

Vierno Center (“GRVC”) in April and May 2021, as well as alleged abuse while detained at the

Manhattan Detention Complex (“MDC”) 9-South Unit. The same day that he filed the instant

action, Plaintiff filed a separate action in which he asserts the same claims arising out of his

detention in MDC’s 9-South Unit. That case is pending before another Judge in this District.

See Alli v. Sylla, No. 21 Civ. 4866 (ALC) (S.D.N.Y. 2021) (“Sylla”). Plaintiff’s claims relating

to his confinement in MDC’s 9-South Unit are therefore dismissed as duplicative of his claims in

Sylla.2




2
 Plaintiff does not appear to have named any defendants other than the City of New York in
connection with his claims arising at MDC. Because Plaintiff also sues the City of New York in
connection with his claims arising at GRVC, the City of New York remains a defendant in this
action.

                                                  2
        Case 1:21-cv-04767-PGG-SN Document 7 Filed 06/17/21 Page 3 of 5




B.     Waiver of Service for Named Defendants

               The Clerk of Court is directed to notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that the

following defendants waive service of summons: Defendants City of New York; GRVC Warden

Jean Renee and Deputy Warden Harris: Correction Officers Edmounds and D. Brown (#1689);

Chief of Department Hazel Jennings; Custody Management Officers Ruiz and Allyiene; Chief

Kenneth Stukes (sued herein as Stookes); and GRVC Security Deputy Carter.

C.     Unidentified “Doe” Defendants

               Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the

district court in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint,

Plaintiff may supply sufficient information to permit the New York City Department of

Correction (“DOC”) to identify: (1) the members of the GRVC Probe Team who responded to an

incident involving Plaintiff at approximately 8:30 p.m. on April 15, 2021, in or near GRVC unit

7A; (2) GRVC security officers who removed Plaintiff from GRVC unit 5A at 5:30 p.m. on April

15, 2021; (3) captains and deputies on duty in GRVC housing area 7A and 9B during April 15,

2021, to May 1, 2021, responsible for addressing requests for showers, religious meals, and other

programming; and (4) John Doe doctors on duty for Plaintiff’s medical visits on April 15, 2021,

April 23, 2021, and May 1, 2021.

               The New York City Law Department, which is the attorney for and agent of DOC,

is directed to ascertain the identity and the badge number, if applicable, of each John or Jane Doe

whom Plaintiff seeks to sue here and the address where the defendant may be served.3 The New


3
 If the Doe defendant is a current or former DOC employee or official, the New York City Law
Department should note in the response to this order that an electronic request for a waiver of
service can be made under the e-service agreement for cases involving DOC defendants. If the
Doe defendant is not a current or former DOC employee or official, but otherwise works or

                                                 3
        Case 1:21-cv-04767-PGG-SN Document 7 Filed 06/17/21 Page 4 of 5




York City Law Department will provide this information to Plaintiff and the Court within sixty

days of the date of this order.

               Within thirty days of receiving the aforementioned information from the New

York City Law Department, Plaintiff will file an amended complaint naming the John or Jane

Doe defendants. The amended complaint will replace, not supplement, the original complaint.

An amended complaint form that Plaintiff should complete after receiving this information is

attached to this order. Once Plaintiff has filed an amended complaint, the Court will screen the

amended complaint and, if necessary, issue an order asking Defendants to waive service.

D.     Local Civil Rule 33.2

               Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases

to respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the complaint, Defendants must serve responses to these standard discovery requests.

In their responses, Defendants must quote each request verbatim.4



                                        CONCLUSION

               Plaintiff’s claims relating to MDC’s 9-South Unit are dismissed without

prejudice.




worked at a DOC facility, the New York City Law Department must provide a residential address
where the individual may be served.
4
 If Plaintiff would like copies of these discovery requests before receiving the responses and
does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                4
         Case 1:21-cv-04767-PGG-SN Document 7 Filed 06/17/21 Page 5 of 5




               The Clerk of Court is directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this order. The Court

requests a waiver of service of summons from the following defendants: The City of New York;

GRVC Warden Jean Renee and Deputy Warden Harris: Correction Officers Edmounds and D.

Brown (#1689); Chief of Department Hazel Jennings; Custody Management Officers Ruiz and

Allyiene; Chief Kenneth Stukes (sued herein as Stookes); and GRVC Security Deputy Carter.

               The Clerk of Court is directed to mail a copy of this order and the complaint to

New York City Law Department at: 100 Church Street, New York, NY 10007. An Amended

Civil Rights Complaint form is attached to this order.

               The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:    June 16, 2021
          New York, New York

                                                           PAUL G. GARDEPHE
                                                          United States District Judge




                                                5
